Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-4, 9-11, 14, 18-19, 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 11 and 14-19 of U.S. Patent No. 10,400,128. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘128 encompasses the instant claims.
Regarding claim 1, ‘128, claim 1, claims an edible composition formulated for coating or forming a film on an object, comprising: a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, and a surfactant in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, wherein a portion of the edible composition comprises cellulose microfibrils, cellulose microcrystals, or a combination thereof; or a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, and a stabilizing agent, wherein a portion of the edible composition comprises cellulose microfibrils, cellulose microcrystals, or a combination thereof.

Regarding claim 2, claim 2 of ‘128 claims wherein the composition comprises the cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 3 wt/v %, and wherein the composition further comprises a crosslinking agent, a film forming material, an inorganic salt, or any and all combinations thereof.

Regarding claim 3, claim 3 of ‘128 claims the cellulose nanomaterial is selected from cellulose nanofibrils, cellulose nanocrystals, or a combination thereof.

Regarding claim 4, claim 4 of ‘128 claims the cellulose nanomaterial is present in an amount of 0.1 w/v %, 0.2 w/v %, 0.3 wt/v %, 0.5 wt/v %, 0.75 wt/v %, 1 wt/v %, or 3 wt/v %.

Regarding claim 9, claim 9 of ‘128 claims wherein the surfactant is selected from a polysorbate surfactant, a sorbitan surfactant, or a combination thereof.

Regarding claims 10-11, claim 11 of ‘128 claims the composition further comprises a plasticizer, an antimicrobial agent, or a combination thereof and wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, a polyoxyethylene-fatty ester, a sorbitan-fatty acid ester, a polyglyceryl-fatty acid ester, or any and all combinations thereof; and the antimicrobial agent is selected from potassium sorbate, a quaternary ammonium salt, chitosan, or any and all combinations thereof.

Regarding claim 14, claim 14 of ‘128 claims a method, comprising substantially coating a plant part with a composition comprising a) a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, and b) a surfactant, or a stabilizing agent, or a combination thereof in an amount ranging from about 0.1 wt/v % to about 5 wt/v % before or after the plant part is harvested by spraying, dipping, or enrobing the plant part with or in the composition, wherein a portion of the composition comprises cellulose microfibrils, cellulose microcrystals, or a combination thereof.

Regarding claim 18, claim 18 of ‘128 claims a plant part, comprising a film formed from the edible composition of claim 1.

Regarding claim 19, claim 19 of ‘128 claims the plant part is a fruit or vegetable and wherein the plant part exhibits reduced anthocyanin leaching, moisture loss, gas exchange, or nutrients loss compared to an equivalent plant part that does not comprise a film formed from the composition.

Regarding claims 21-24 and 27-29, claim 17 of ‘128 claims wherein drying comprises drying the fruit or vegetable at ambient temperature, heating the fruit or vegetable at a temperature of about 30° C. to about 35° C., or heating the fruit or vegetable at a temperature ranging from 60° C. to 90° C.

Regarding claims 25 and 30, claims 15-16 of ‘128 claims a method, comprising: thermally processing the film-coated fruit or vegetable in a processing solution comprising a sugar compound in an amount ranging from about 12 wt/v % to about 40 wt/v % by heating the film-coated fruit or vegetable at a temperature of about 80° C. to about 100° C., using high hydrostatic pressure, or using infusion processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11, 14, 18-19, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-2, 14 and 22-30 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claims 14 and 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-4, 9-11, 14, 18-19, 21-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting, set forth in this Office action.
US20100327215 teaches an aircraft anti icing fluid comprising nanocrystalline cellulose and surfactant. 
This reference does not teach a composition comprising: a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, and a surfactant in an amount ranging from about 0.1 wt/v % to about 5 wt/v %, wherein a portion of the edible composition comprises cellulose microfibrils, cellulose microcrystals, or a combination thereof as claimed in claims 1, 14 and 26. 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/2/22